Mr. Justice Wilkin delivered the opinion of the court: This is an appeal from a judgment of sale by the county court of Cook county for a delinquent special assessment, warrant No. 24,462, for water pipes in West Superior street, in the city of Chicago. It was confirmed against appellant’s property by default. On this application for judgment he entered a special appearance and filed two objections — in effect one: First, that the county court of Cook county was wholly without jurisdiction to enter its judgment confirming the special assessment; and second, that the supposed judgment of confirmation by the county court was and is void. In support of the first ground appellant attempted to show on the hearing, by the certificate of publication in the confirmation proceeding, that one of the days of publication was Sunday, and hence the notice was not given for the requisite period. The judgment of confirmation recites that “the commissioners appointed to make the assessment have complied with all the requirements of the law as to posting and sending notices to the owners of the property assessed, and that due notice, as required by law, has been given of the application, and of the return of the assessment, and of the time for the final hearing thereon.” Under the uniform holding of this court the jurisdiction of the county court so found in its judgment cannot be inquired into in a collateral proceeding". In such case, the certificate of the printer filed with the papers, and being a part of the record, although wholly insufficient to prove that there was proper publication and notice, will not overcome the finding of the court as to jurisdiction. Barnett v. Wolf, 70 Ill. 76, and many later cases, support this rule, some of which give the reasons upon which it rests. The contention that the attack here is not collateral has likewise been overruled many times. Young v. People, 171 Ill. 299, and cases cited. It is said, however, that the recital in the judgment of confirmation does not show that the court had jurisdiction to enter its judgment, because it says, “it appearing to the court that the commissioners heretofore appointed to make said assessment have conformed,” etc., whereas the superintendent of special assessments, and not commissioners, had been appointed, as provided by the statute, to make the assessment. We regard the position as untenable. The substance of the recital is, that the party or parties theretofore appointed to make the assessment had complied with the law in giving the notices, etc., and there is the positive statement that “due notice, as required by law, has been given of this publication,” etc. Whether the officer theretofore appointed to make the assessment was called a commissioner or superintendent is of no controlling importance. We find no reversible error in this record, and the judgment of the county court will be affirmed. Judgment affirmed.